Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157092(54)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  JERMAINE HARRIS, Personal Representative                                                                            Justices
  of the Estate of ANNIE RUTH FLIE,
                 Plaintiff-Appellant,
                                                                    SC: 157092
  v                                                                 COA: 333389
                                                                    Wayne CC: 14-006622-NH
  OAKWOOD HEALTHCARE, INC., d/b/a
  OAKWOOD HOSPITAL & MEDICAL CENTER,
  ANAND HIREMATH, M.D., LUNINGNING V.
  REGALADO, M.D., NORMITA VICENCIO,
  M.D., PC, WILLIAM I. MICHELS, III, D.O., and
  DEARBORN FAMILY CLINIC, PC,
              Defendants,
  and
  JOSEPH C. FINCH, D.O., and JOSEPH C.
  FINCH, D.O., PC,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice to
  file a brief amicus curiae in support of the motion for reconsideration and the application
  for leave to appeal is GRANTED. The amicus brief submitted on November 7, 2018, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 16, 2018

                                                                               Clerk